Citation Nr: 0928067	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  08-38 332	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for the cause of the 
Veteran's death.

Entitlement to nonservice-connected death pension benefits.

Entitlement to accrued benefits. 







                                                         
REPRESENTATION

Appellant represented by:   The  American Legion



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had recognized guerilla service and service with 
the Regular Philippine Army from November 1941 to February 
1942 and from July 1942 to June 1946.  He died in March 2008.  
The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Manila Regional Office 
(RO) in the Philippines that denied the benefits sought on 
appeal.  The appellant appealed that decision and the case 
was referred to the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2008.  His death certificate 
lists the cause of death as acute respiratory failure due to 
hypertensive cardiovascular disease, hypertension stage II 
and bronchial asthma.

2.  At the time of the Veteran's death he had no service-
connected disabilities and no claim of service connection for 
any disorder was pending.

3.  Acute respiratory failure due to hypertensive 
cardiovascular disease, hypertension stage II and bronchial 
asthma were not manifested or aggravated during service, are 
not attributable to service, and were not manifested to a 
compensable degree within one year of the Veteran's 
separation from active service.

4.  There is no competent evidence showing that the Veteran 
had an injury or disease in service, or within one year of 
separation from service, that caused or contributed to his 
death.

6.  The Veteran did not possess the requisite service to 
allow his surviving spouse to qualify for VA nonservice-
connected death pension benefits. 


CONCLUSIONS OF LAW

1.  Acute respiratory failure due to hypertensive 
cardiovascular disease, hypertension stage II and bronchial 
asthma were not incurred in or aggravated by service and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008). 

2.  The service requirements for eligibility for VA 
nonservice-connected death pension benefits are not met.  
38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2008). 

3.  There is no basis for entitlement to accrued benefits.  
38 U.S.C.A. § 5121 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the appellant's claim on appeal, the Board 
is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the appellant dated May 2008, 
September 2008 and April 2009.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim of entitlement to service 
connection for cause of death, section 5103(a) notice must 
include: (1) a statement of the conditions, if any, for which 
the Veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a cause of death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on a condition not yet service connected.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The requirements 
were fulfilled by the May 2008 letter to the appellant. 

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the appellant has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and has not argued that 
any errors or deficiencies in the accomplishment of the duty 
to notify or the duty to assist have prejudiced the appellant 
in the adjudication of her appeal  Therefore, the Board finds 
that the RO has satisfied the duty to notify and the duty to 
assist and will proceed to the merits of the appellant's 
appeal.

Cause of Death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributing cause of 
his death may be eligible for VA death benefits.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to 
establish service connection for the cause of the Veteran's 
death, the evidence must establish that the service-connected 
disability was either the principal or a contributory cause 
of death.  For a service-connected disability to be the cause 
of death, it must singly, or with some other condition, be 
the immediate or underlying cause or be etiologically related 
to the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it must be shown 
that it contributed substantially or materially; it is not 
sufficient to show that is casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  If the 
claimed condition causing death is some fatal disease the 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease and must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995). 

Service connection may be granted for disability arising from 
disease or injury, incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be: 1) medical evidence of a current disability; 2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 10 Vet. App. 427 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 
(Fed. Cir. 2005).  If the appellant fails to demonstrate any 
one element, denial of service connection will result.

A determination as to whether these requirements have been 
met is based on an analysis of all the evidence of record and 
an evaluation of its credibility and probative value.  In 
this case, the Board assures the appellant that it has 
thoroughly reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss in 
detail the evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000) (The Board must review the entire record, but does not 
have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed here.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000).

After reviewing the evidence of record, the Board finds that 
there is a preponderance of evidence against the claim for 
service connection for the cause of the Veteran's death.  The 
evidence of record includes service treatment records, a copy 
of the Veteran's death certificate and post-service private 
treatment records.  The death certificate reveals that the 
Veteran died from acute respiratory failure due to 
hypertensive cardiovascular disease, hypertension stage II 
and bronchial asthma.

At the time of his death the Veteran was not service-
connected for any disability.  The Veteran's service 
treatment records are entirely negative for complaints, 
diagnoses or treatment for any of the death-causing 
conditions.  In addition, there is no evidence of any of 
those conditions during service or for many years thereafter.  

A review of the evidence indicates that there is no competent 
medical evidence showing that the Veteran's cause of death 
was in any way related to his active service.  The various 
hospital reports and treatment reports submitted by the 
appellant hold no probative value in establishing service 
connection for cause of death since these records did not 
provide any opinion or evidence that any of the conditions 
that caused the Veteran's death had any association with the 
Veteran's military service.  As there is no evidence that the 
Veteran developed acute respiratory failure due to 
hypertensive cardiovascular disease, hypertension stage II or 
bronchial asthma. related in any way to his active service, 
there is no basis for a grant of service connection for the 
cause of his death. 

The Board recognizes the appellant's sincere belief that the 
Veteran's death was related in some way to his experiences in 
service.  However, in this case, the appellant has not 
provided medical evidence regarding etiology and has not been 
shown to have the professional expertise necessary to provide 
meaningful evidence regarding etiology.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (A lay person is generally not 
capable of opining on matters requiring medical knowledge); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Accordingly, service connection for the Veteran's cause of 
death is denied. 

Nonservice-Connected Death Pension Benefits

The appellant also seeks VA nonservice-connected death 
pension benefits.  Such a nonservice-connected death pension 
is payable to the surviving spouse of a veteran of a war who 
has the requisite wartime service or who was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability.  38 U.S.C.A. §§ 1521, 1541.

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claimant must be a 
veteran who had active military naval or air service.  
38 U.S.C.A. §§ 101(2)(24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharge 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6.  "The Armed Forces" consists of 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. 
§ 3.1.

Service in the Philippine Scouts and the organized military 
forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service department certified recognized guerrilla service, as 
well as unrecognized guerrilla service under a recognized 
commissioned officer if the present was a former member of 
the United States Armed Forces (including the Philippine 
Scouts) or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA 
nonservice-connected death pension benefits.  38 C.F.R. 
§ 3.40(b)(c)(d).

Based on the foregoing, persons with service in the 
Philippine Commonwealth Army, including the recognized 
guerrillas, shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to VA nonservice-
connected death pension benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40.  Therefore, the Board finds that the 
appellant is not eligible for the requested benefit.  The 
decedent's type of service is not one that can qualify a 
claimant for certain VA benefits, such as nonservice-
connected death pension.

This is a case where the law is dispositive.  Basic 
eligibility for VA nonservice-connected death pension 
benefits is precluded based on the Veteran's service.  
Therefore, the Board must deny the appeal.  As the 
disposition of this claim is based on the law, and not the 
fact of the case, the claim must be denied based on a lack of 
entitlement under the law.  See Mason v. Principi, 16 Vet. 
App. 129, 131-32 (2002).

Accrued Benefits

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death certain 
individuals may be entitlement to accrued benefits under 
certain conditions.  See Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  Applicable law provides that an individual 
entitled to accrued benefits may be paid periodic monetary 
benefits to which a veteran was entitled at the time of his 
death under existing ratings or based on evidence in the file 
at the time of his death.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.

The Federal Circuit Court has clearly stated that in order to 
support a claim for accrued benefits, the veteran must have 
had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 
136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).

Here, there was no claim pending at the time of the Veteran's 
death.  Accordingly, there is no legal entitlement to accrued 
benefits.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


